Case 17-05693-hb   Doc   Filed 07/22/20 Entered 07/22/20 08:32:34   Desc Main
                          Document     Page 1 of 8
Case 17-05693-hb   Doc   Filed 07/22/20 Entered 07/22/20 08:32:34   Desc Main
                          Document     Page 2 of 8




                                                  July 22, 2020
___
                                Case 17-05693-hb               Doc        Filed 07/22/20 Entered 07/22/20 08:32:34                                 Desc Main
                      Loan Number:                                         Document     Page 3 of 8
                                                                                                           NEW MONTHLY PAYMENT IS AS FOLLOWS:
                      Analysis Dat
                                                                                                           Principal and Interest                             $319.52
___
                                                                                                           Required Escrow Payment                            $132.09
                                                                               604   /   N1                Shortage/Surplus Spread                               $.00
                             WANDA JOHNSON                                                                 Optional Program Payment                              $.00
                             567 MAYROYAL DR                                                               Buydown or Assistance Payments                        $.00
                             AIKEN SC   29801                                                                                                                    $.00
                                                                                                           Other
                                                                                                            TOTAL MONTHLY PAYMENT                           $451.61
                                                                                                            NEW PAYMENT EFFECTIVE DATE:                  09/01/2020



                  FOR BORROWERS IN BANKRUPTCY OR BORROWERS WHOSE DEBT HAS BEEN DISCHARGED IN
                  BANKRUPTCY, THIS IS AN INFORMATIONAL STATEMENT AND IT IS NOT AN ATTEMPT TO COLLECT A DEBT.
                  PLEASE NOTE THAT EVEN IF YOUR DEBT HAS BEEN DISCHARGED IN BANKRUPTCY AND YOU ARE NO
                  LONGER PERSONALLY LIABLE ON THE DEBT, THE LENDER MAY, IN ACCORDANCE WITH APPLICABLE LAW,
                  PURSUE ITS RIGHTS TO FORECLOSE ON THE PROPERTY SECURING THE DEBT.

                  Rushmore Loan Management Services has completed an analysis of the escrow account. We have adjusted the mortgage payment to reflect changes
                  in the real estate taxes and/or property insurance. The escrow items to be disbursed from the account are itemized above. If you have questions
                  regarding this analysis, please write to our Customer Service Department at Rushmore Loan Management Services, P.O. Box 55004, Irvine, CA
                  92619, or call toll-free 1-888-504-6700.
                  In the event you utilize a third party to remit your payments, please inform them of the effective date of any change in your payment.

                                                     ANNUAL ESCROW ACCOUNT PROJECTION FOR THE COMING YEAR
                  This is an estimate of activity in the escrow account during the coming year based on payments anticipated to be made from the account.
                                     PAYMENTS TO                                         PAYMENTS FROM                                        ESCROW ACCOUNT
                                   ESCROW ACCOUNT                                        ESCROW ACCOUNT                                            BALANCE
                                                             MIP/PMI         TAXES            FLOOD          HAZ. INS.         SPECIAL     PROJECTED     REQUIRED
                     MONTH
EF0O5E/NCP/7-16




                     STARTING BALANCE                                                                                                         $55.30-           $396.32
                     SEP   20              $132.09                                                                                            $76.79            $528.41
                     OCT   20              $132.09                                                                                           $208.88            $660.50
                     NOV   20              $132.09                                                                                           $340.97            $792.59
                     DEC   20              $132.09                        $490.13                                                             $17.07-           $434.55
                     JAN   21              $132.09                                                                                           $115.02            $566.64
                     FEB   21              $132.09                                                                                           $247.11            $698.73
                     MAR   21              $132.09                                                                                           $379.20            $830.82
                     APR   21              $132.09                                                                                           $511.29            $962.91
                     MAY   21              $132.09                                                        $1095.00                           $451.62-             $0.00 *
                     JUN   21              $132.09                                                                                           $319.53-           $132.09
                     JUL   21              $132.09                                                                                           $187.44-           $264.18
                     AUG   21              $132.09                                                                                            $55.35-           $396.27

                   *Indicates a projected low      point of      $451.62-.    Under the mortgage contract, state or federal law, the lowest                      monthly
                   balance should not exceed              $.00. The difference   between the projected   low point and the amount required                      is     $958.00   .
                   This is the surplus.




                           Please keep this statement for comparison with the actual activity in your account at the end of the next escrow accounting computation year.


                  IF THIS ESCROW ANALYSIS INDICATES THAT THERE IS A SURPLUS, IT MAY NOT MEAN THAT YOU ARE
                  ENTITLED TO RECEIVE A RETURN OF THAT SURPLUS. THIS ANALYSIS WAS CALCULATED BASED ON AN
                  ASSUMPTION THAT THE ACCOUNT IS CURRENT ACCORDING TO THE TERMS OF THE NOTE AND
                  MORTGAGE/DEED OF TRUST. IF THE ACCOUNT IS BEHIND, IN DEFAULT, OR IN BANKRUPTCY, THIS ANALYSIS
                  MAY NOT REFLECT THE CURRENT STATE OF THE ACCOUNT OR THE TERMS OF A BANKRUPTCY PLAN. IF
                  THERE ARE ENOUGH FUNDS IN THE ESCROW ACCOUNT AND THE SURPLUS IS $50 OR GREATER, THAT
                  SURPLUS WILL BE MAILED TO YOU WITHIN 30 DAYS, PROVIDED THE ACCOUNT IS CURRENT UNDER THE
                  TERMS OF THE NOTE AND MORTGAGE/DEED OF TRUST.




                  LOAN NUMBER:                                                                                           SURPLUS AMOUNT:                   $958.00

                  NAME: WANDA JOHNSON


                  IF THERE ARE ENOUGH FUNDS IN THE ACCOUNT TO DISBURSE THE PROJECTED OVERAGE AND THE ACCOUNT
                  IS CURRENT, THEN THE REFUND WILL BE MAILED TO YOU WITHIN 30 DAYS.
                 PROJECTED      ACTUAL               PROJECTED         ACTUAL              DESCRIPTION            PROJECTED        ACTUAL
MONTH
STARTING BAL.
            Case 17-05693-hb   Doc              Filed 07/22/20$1095.00*
                                                                  Entered 07/22/20 08:32:34                         $0.00
                                                                                                                  Desc Main       $3007.66-
 APR   20                $176.19*                                              HAZARD INS.                          $0.00         $3926.47-
 JUN   20                     $3614.83*          Document       Page 4 of 8                                           $0.00        $311.64-
 JUL   20                      $128.17*                                                                               $0.00        $183.47-
 AUG   20                      $128.17*                                                                               $0.00         $55.30-

OVER THIS PERIOD, AN ADDITIONAL               $.00 WAS     DEPOSITED INTO THE ESCROW ACCOUNT FOR INTEREST ON ESCROW.

The actual lowest monthly balance was less than              $.00. The items with    an asterisk on the account   history   may
explain this, if you would like a further explanation,   please call our toll-free   number:    1-888-504-6700.
___
      Case 17-05693-hb   Doc   Filed 07/22/20 Entered 07/22/20 08:32:34   Desc Main
                                Document     Page 5 of 8
___
Case 17-05693-hb   Doc   Filed 07/22/20 Entered 07/22/20 08:32:34   Desc Main
                          Document     Page 6 of 8
 Case 17-05693-hb      Doc         Filed 07/22/20 Entered 07/22/20 08:32:34    Desc Main
                                    Document     Page 7 of 8


                P.O. Box 55004                        ANTICIPATED ESCROW ACCOUNT DISBURSEMENTS
                Suite 100
                Irvine, CA 92619

                www.rushmorelm.com




FOR BORROWERS IN BANKRUPTCY OR BORROWERS WHOSE DEBT HAS BEEN
DISCHARGED IN BANKRUPTCY, THIS IS AN INFORMATIONAL STATEMENT AND IT IS
NOT AN ATTEMPT TO COLLECT A DEBT. PLEASE NOTE THAT EVEN IF YOUR DEBT
HAS BEEN DISCHARGED IN BANKRUPTCY AND YOU ARE NO LONGER PERSONALLY
LIABLE ON THE DEBT, THE LENDER MAY, IN ACCORDANCE WITH APPLICABLE LAY,
PURSUE ITS RIGHTS TO FORECLOSE ON THE PROPERTY SECURING THE DEBT.


IF THIS ESCROW ANALYSIS INDICATES THAT THERE IS A SURPLUS, IT MAY NOT MEAN
THAT YOU ARE ENTITLED TO RECEIVE A RETURN OF THAT SURPLUS. THIS ANALYSIS
WAS CALCULATED BASED ON AN ASSUMPTION THAT THE ACCOUNT IS CURRENT
ACCORDING TO THE TERMS OF THE NOTE AND MORTGAGE/DEED OF TRUST. IF THE
ACCOUNT IS BEHIND, IN DEFAULT, OR IN BANKRUPTCY, THIS ANALYSIS MAY NOT
REFLECT THE CURRENT STATE OF THE ACCOUNT OR THE TERMS OF A BANKRUPTCY
PLAN. IF THERE ARE ENOUGH FUNDS IN THE ESCROW ACCOUNT AND THE SURPLUS IS
$50 OR GREATER, THAT SURPLUS WILL BE MAILED TO YOU WITHIN 30 DAYS, PROVIDED
THE ACCOUNT IS CURRENT UNDER THE TERMS OF THE NOTE AND MORTGAGE/DEED OF
TRUST.

*If there is an amount listed in the “Actual” column under Payments To Escrow Account on
Page 2 above, then this is the assumption that was made and indicates the amount that
would have been paid into escrow for a contractually current loan. This number does not
represent payments that were actually made by you. As discussed above, these escrow
calculations are calculated based on an assumption that the account would be current
according to the terms of the note and mortgage/deed of trust.
 Case 17-05693-hb        Doc     Filed 07/22/20 Entered 07/22/20 08:32:34           Desc Main
                                  Document     Page 8 of 8



                              CERTIFICATE OF SERVICE

The undersigned hereby certifies under penalty of perjury that he/she is over eighteen (18) years
of age and that the NOTICE OF MORTGAGE PAYMENT CHANGE in the above captioned
case were this day served upon the below named persons by mailing, postage prepaid, first class
mail a copy of such instrument to each person(s), parties, and/or counsel at the addresses shown
below:

Via U.S. Mail:
Wanda Williams Johnson
567 May Royal Drive
Aiken, SC 29801



Via CM/ECF electronic service:
Joseph E Micthell, III
Joseph E Mitchell, III, PC
PO Box 2504
Augusta, GA 30903

William K. Stephenson, Jr.
PO Box 8477
Columbia, SC 29202

US Trustee's Office
Strom Thurmond Federal Building
1835 Assembly Street
Suite 953
Columbia, SC 29201

       DATED: July 22, 2020




                                             Respectfully submitted,

                                             /s/ J. Pamela Price
                                             J. Pamela Price, (I.D 14336)
                                             MCMICHAEL TAYLOR GRAY, LLC
                                             1709A Devonshire Drive
                                             Columbia, SC 29204
                                             Telephone: (404) 474-7149
                                             Facsimile: (404) 745-8121
                                             E-mail: pprice@mtglaw.com
